Per Curiam.
Defendant was convicted of tlie crime of indecent liberties, CLS 1961, § 750.336 (Stat Ann 1954 Rev § 28.568) and sentenced to 3 to 10 years in prison. The statute, complaint and record encompass a possible finding of the included offense of assault and battery, yet the trial court refused a request to instruct the jury thereon. This was error necessitating reversal and remand for a new trial.
This holding obviates discussion of other alleged errors.
Reversed and remanded for new trial.